Citation Nr: 0017500	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
left parietal atriovenous malformation with secondary seizure 
disorder.

2.  Entitlement to a compensable evaluation for headaches due 
to left parietal atriovenous malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and cousin


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1975 to 
February 1993.

The instant appeal arose from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which granted a claim for service 
connection for left parietal atriovenous malformation with 
secondary seizure disorder and headaches and assigned a 10 
percent disability evaluation.  By rating decision dated 
February 1997, the veteran's disability evaluation was 
increased to 40 percent.  Since this claim has not been 
withdrawn, an increased rating above 40 percent remains at 
issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 1998 for further development.  In a 
September 1999 rating decision, a separate disability 
evaluation was awarded for headaches, and a noncompensable 
rating was assigned for that disorder.  In its December 1998 
remand, the Board framed the issues now on appeal in terms of 
the veteran's entitlement to an increased rating.  More 
recently, however, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has re-characterized the issues on appeal 
as set forth above.

The August 1998 remand noted that the veteran had expressed 
interest in filing a claim for service connection for a skin 
disorder secondary to his service in Saudi Arabia during 
Operation Desert Storm.  See 38 U.S.C.A. § 1117 (West Supp. 
1999); 38 C.F.R. § 3.317 (1999).  Accordingly, this issue is 
once again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The available evidence does not show a seizure disorder 
manifested by at least 1 major seizure in the last 6 months 
or 2 in the last year; or averaging at least 5 to 8 minor 
seizures weekly.

2.  The record does not contain sufficient information to 
allow the Board to determine the level of the veteran's 
service-connected seizure disability.

3.  The available evidence does not show a headache disorder 
manifested by prostrating attacks averaging one in two 
months.

4.  The record does not contain sufficient information to 
allow the Board to determine the level of the veteran's 
service-connected headache disability.

5.  The RO attempted to obtain a VA economic and social 
survey for purposes of assessing the severity of the seizure 
disorder.  However, the veteran failed to give his assent for 
the survey, as required by regulation.

6.  The RO twice attempted to obtain VA examinations of the 
veteran's seizure and headache disorders for purposes of 
assessing the severity of those disabilities.  However, he 
failed to report for those examinations as scheduled.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for left parietal atriovenous 
malformation with secondary seizure disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8099-8911 (1999).

2.  The schedular criteria for a compensable disability 
evaluation for headaches due to left parietal atriovenous 
malformation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claims for a disability rating in excess of 40 percent for 
left parietal atriovenous malformation with secondary seizure 
disorder and in excess of 0 percent for headaches are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
claims which are plausible.

The VA has a duty to assist the veteran to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As 
noted above, this case was remanded for further development.  
In addition, all available service medical records, VA 
treatment records, and Social Security Administration (SSA) 
records have been obtained.

Other development was attempted; however, it was unsuccessful 
as the veteran did not meet his obligations.  As he was 
reminded in the 1998 remand, the VA's duty to assist him is 
not a one way street; he also has an obligation to assist in 
the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He was told in the 1998 remand that he 
must be prepared to meet his obligations by cooperating with 
the VA's efforts to provide an adequate medical examination 
and submitting to the Secretary all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  

However, the record reveals that the veteran did not provide 
any additional information regarding private medical 
treatment as he was requested to do in a letter dated August 
28, 1998.  All correspondence was sent to his last known 
address, the same address as that which he has provided on 
recent correspondence to the VA, and no correspondence was 
returned as undeliverable.  By letter dated September 14, 
1998, the RO asked the veteran to respond indicating his 
agreement with an economic and industrial survey ordered in 
the 1998 Board remand.  However, he never responded 
indicating his agreement.

Finally, pursuant to the 1998 remand, the veteran was to 
undergo an period of observation and evaluation at a VA 
medical facility to assess his seizure disorder.  The record 
shows that VA examinations were scheduled in June 1999, but 
these examinations were canceled after the veteran contacted 
the VA and reported that he was in summer school.  He 
requested that the examinations be rescheduled around August 
1999.  Pursuant to the veteran's request, the examinations 
were rescheduled in September 1999.  He failed to report for 
that examination and subsequently contacted the VA stating 
that he was aware of the remand requirements but was unable 
to be seen at that time.  He reported that he was having 
legal problems and that he was under a physician's care.

Due to the above efforts, the Board finds that VA's duty to 
assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), has 
been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.  
Because this appeal arises from the assignment of an 
"original rating," see Introduction, supra, the Board must 
proceed to an evaluation of his disability based upon the 
evidence of record.  See 38 C.F.R. § 3.655(b) (1999) ("When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.").

In evaluating the appellant's request for higher ratings, the 
Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1999).  In so doing, 
it is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Where a zero percent rating is not provided in 
a diagnostic code, a noncompensable evaluation will be 
assigned where the requirements for a compensable evaluation 
are not shown.  38 C.F.R. § 4.31 (1999).

In determining whether a higher rating is warranted for 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records shows that the 
veteran was hospitalized for severe head pain in March 1984.  
A generalized, convulsive seizure was also reported.  He was 
placed on Dilantin.  A cerebral angiogram taken later that 
month identified a small, left temporal lobe atriovenous 
malformation (AVM).  An August 1984 record noted that the 
veteran complained of muscle contraction-type frontal 
headaches twice a week, but not vascular headaches.  An April 
1985 medical board evaluation report noted that a December 
1984 record indicated no seizures since the initial seizure 
in March 1984.  Migraine headaches were diagnosed in a 
January 1986 hospitalization for increasing headaches.  That 
record also noted a major motor seizure in February 1985 
while he was driving.  He had not taken Dilantin for several 
months, and it was not restarted as an electroencephalogram 
(EEG) was normal.  The veteran refused surgical treatment, 
which was repeatedly recommended.  In January 1986, the 
veteran denied further seizures, and he reported that his 
headaches were decreasing.  The veteran reported another 
seizure in February 1989 at night.  In February 1993, he 
reported a brief seizure and was taking Tegretol.  
Periodically, he complained of headaches, assessed as tension 
headaches or migraines.  

Pursuant to his claim for benefits, he underwent a VA general 
medical examination in April 1993.  He reported chronic 
frontal headaches two to three times per week which were 
occasionally relieved with Tylenol.  He reported that his 
current left AVM symptomatology was chronic and unchanged.  
He also reported that he was taking Tegretol.  The examiner 
assessed a history of AVM with secondary seizures.  A 
neurological examination was recommended.  

During a March 1994 VA miscellaneous neurological examination 
the veteran reported "petit mal" seizures since the seizure 
in February 1985 which were manifested by "staring spells", 
mostly at night, for eight to twelve seconds.  He denied 
tonic clonic activity but did report occasional urinary 
incontinence.  He reported that the spells occurred two to 
four times per month for the last few years.  November 1993 
VA treatment records were reviewed which noted three 
"complex-partial seizures" a month and headaches.  However, 
those records also show that there was no witness and that 
the veteran was unable to describe the seizures.  He was 
prescribed Motrin for headaches, and his Tegretol dosage was 
increased in an attempt to obtain better seizure control.  It 
was noted that some anti-seizure medication caused a rash and 
some caused nausea.  He was diagnosed with AVM with secondary 
seizure disorder.  A March 1994 EEG was noted to be mildly 
abnormal.

In his December 1994 notice of disagreement, the veteran 
reported that he could not hold a job due to his left 
parietal atriovenous malformation with secondary seizure 
disorder and the side effects of the medication.  He 
indicated that he had not worked since he was discharged in 
February 1993.  In his May 1995 appeal statement, he reported 
migraine headaches four to five times a week.

Lay statements have also been associated with the record.  A 
July 1995 statement from the veteran's niece reported that 
she had observed one grand mal and five petit mal seizures in 
the last two months.  That same month, statements from the 
veteran's wife and son reported observing one grand mal and 
seven to ten petit mal and three grand mal and fifteen petit 
mal seizures in the last eighteen months, respectively.

During his October 1996 hearing before RO personnel, the 
veteran testified that his left parietal atriovenous 
malformation with secondary seizure disorder had increased in 
severity.  He reported a grand mal seizure every two to three 
months and six petit mal seizures per month.  He stated that 
he had a grand mal seizure that morning and that he had two 
seizures in the last three months.  He stated that he injured 
his arm during one grand mal seizure and that he lost bladder 
control three times.  He stated that when he took medication, 
he would go three to four months without a seizure, but he 
went only two to three weeks without a seizure when he was 
not on medication.  He stated that he was unemployed and that 
he still had a driver's license.  He reported headaches three 
to four times a week lasting one and one-half to two hours at 
a time with medication.  His cousin testified that the 
veteran had fallen on the floor that morning and that his 
hands had twitched.

VA treatment records dated from November 1993 to June 1997 
have been reviewed.  VA treatment records were requested 
through September 1998; however, it appears that the last 
time the veteran sought treatment from VA was in mid-1997.  
These records show that the veteran sought treatment 
sporadically for his headaches and seizures and that he 
adjusted his medication levels for his seizures himself, at 
times taking lower dosages than had been prescribed, at times 
taking his medication off and on, and at times discontinuing 
his medication altogether.  In March 1995, he reported that 
he took his medication "sometimes" and that he had 
decreased his medication on his own.  That record noted he 
had last been seen by neurology in November 1993.  He again 
reported complex partial seizures three to four times a week 
and generalized tonic-clonic (GTC) seizures once every two to 
three months.  A July 1995 record noted his seizures were 
well-managed with Tegretol, although there were some 
breakthrough petit mals.  The veteran was reportedly 
agreeable with the current therapy.

In January 1996, the veteran reported petit mal seizures 
three to four times per week.  He had discontinued his 
medication on his own.  He reported side effects, including 
rashes and nausea and vomiting from the medication.  In 
December 1996, a Huntsville VA outpatient clinic record noted 
that the veteran reported that he had not been there for a 
"long time."  He also stated that he had not been on any 
seizure medication for a "long time."  He reported two to 
three petit mal and one grand mal seizure every two to three 
months.  A June 1997 record noted that he reported four 
"petit mal" seizures a month, manifested by five to fifteen 
seconds of loss of consciousness and shaking, and three grand 
mal seizures, lasting ten to twenty minutes at a time, every 
year.

SSA records were associated with the claims folder.  These 
records show that the veteran receives SSA disability 
benefits due to an organic delusional syndrome, but not due 
to a seizure disorder or headaches.  A February 1995 private 
medical record noted that "[h]e has not had any seizures 
lately."  A December 1996 private medical record noted 
complaints of headache in the left temporal area associated 
with photophobia.  The impression was headache.  An April 
1997 psychological evaluation noted that the veteran was 
unable to work due to "his personality disturbance."  A 
June 1997 statement from a private psychiatrist indicated 
that the veteran was unable to work, presumably for 
psychiatric reasons.  A January 1997 SSA medical record noted 
that the veteran had not been treated by VA for his seizures 
in over six months and that he was not currently taking 
medication for his seizures.  

In May 1998 the veteran testified before the undersigned 
Board member sitting at Washington, DC.  He stated that he 
was not currently being treated for left parietal atriovenous 
malformation with secondary seizure disorder and that he was 
not currently taking medication for that disorder.  He stated 
that he lived alone and that he had three to five grand mal 
and fifteen to twenty-five petit mal seizures per month.  He 
reported tongue and cheek biting and loss of bladder control 
associated with some seizures.  He reported that he had not 
worked and had not attempted to work since 1993.

The veteran's service-connected seizure disorder due to left 
parietal atriovenous malformation is currently evaluated as 
40 percent disabling under Diagnostic Code 8099-8911 as 
analogous to petit mal epilepsy.  Petit mal epilepsy is rated 
under the general rating formula for seizures which describes 
a major seizure as one "characterized by the generalized 
tonic-clonic convulsion with unconsciousness" and a minor 
seizure as "a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type)."  38 C.F.R. § 4.124a, Diagnostic Code 8911, Notes 1 & 
2 (1999).  

The General Rating Formula for Major and Minor Epileptic 
Seizures provides for a 40 percent rating where there is at 
least 1 major seizure in the last 6 months or 2 in the last 
year; or averaging at least 5 to 8 minor seizures weekly.  
38 C.F.R. § 4.124a (1999).  A 60 percent rating is warranted 
where there are seizures averaging at least 1 major seizure 
in 4 months over the last year; or 9-10 minor seizures per 
week.  An 80 percent rating is warranted where there are 
seizures averaging at least 1 major seizure in 3 months over 
the last year; or more than 10 minor seizures weekly.  A 100 
percent rating is warranted where there are seizures 
averaging at least 1 major seizure per month over the last 
year.

None of the medical evidence shows that the veteran has an 
average of 9 to 10 minor seizures per week.  In addition, the 
veteran does not report an average of 9 to 10 minor seizures 
per week.  At most, he reported fifteen to twenty-five minor 
seizures per month, or four to six minor seizures per week, 
during his May 1998 hearing before the Board.  

The medical evidence also does not show that the veteran has 
an average of 1 major seizure in 4 months over any given 
year.  The only evidence of a major seizure since service are 
seizures reported by the veteran and his family members.  The 
veteran's wife and son only reported one and three "grand 
mal" seizures over a period of a year and a half, 
respectively.  The veteran's niece only was able to report 
one grand mal seizure in two months.  His cousin reported 
only observing one seizure.  Thus, none of his family members 
witnessed the equivalent of three major seizures over a one-
year period.

As regards the veteran's testimony and statements concerning 
his "grand mal" or major seizures, the Board does not find 
that his representations as to the number and severity of his 
major seizures are of sufficient probative value so as to 
warrant an increased rating based on his statements.  
Although at times he has reported as many as three to five 
major seizures per month (during his 1998 hearing), the 
record shows that he denied major seizures during his 1994 VA 
neurology examination and that he reported that he had not 
had "any seizures lately" in February 1995.  

An increased evaluation on the basis of major seizures is not 
warranted in light of the fact that the medical evidence does 
not support a finding of a seizure disorder with the severity 
of symptomatology which would warrant the next higher, 60 
percent, evaluation.  There is no independent medical 
evidence of a seizure since service.  No medical personnel 
have witnessed a seizure.  Further, as noted above, the 
record shows that over the appeal period, the veteran went 
for long periods without any treatment for his seizure 
disorder.  In fact, there is no evidence that the veteran has 
received any treatment for seizures, including medication, 
since 1997.

The Board has considered the veteran's assertions that he has 
not been employed since his separation from service due to 
his seizure disorder.  Pertinent regulations require that 
where a case concerning seizures is encountered with a 
definite history of unemployment, as here, full and complete 
development should be undertaken to ascertain whether the 
seizures are the determining factor in his or her inability 
to obtain employment.  38 C.F.R. § 4.124a, Note following 
Diagnostic Codes 8910 through 8914 (1999).  This development 
includes an economic and social survey which addresses the 
veteran's education, his occupation prior and subsequent to 
service, his places of employment and reasons for 
termination, his wages received, and the number of seizures.  
Id.  As noted above, such development was attempted but was 
unsuccessful due to the veteran's failure to assist in the 
development of his claim.  In any event, the available 
evidence, particularly the records supplied by the SSA and 
described above, shows that the veteran's unemployability is 
a result of his psychiatric problems, not his seizure 
disorder.

The veteran's service-connected headache disorder due to left 
parietal atriovenous malformation is currently evaluated as 0 
percent disabling under Diagnostic Code 8199-8100 as 
analogous to migraines.  Under Diagnostic Code 8100, 
migraines characterized by prostrating attacks averaging one 
in two months over the last several months warrant a 10 
percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).  A 30 percent rating is warranted for such attacks 
occurring once a month, and a 50 percent rating is warranted 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Id.

The Board does not find that a compensable rating for 
headaches is warranted based on the evidence of record.  
Although the veteran has reported anywhere from three to five 
headaches per week, the medical evidence does not show 
prostrating attacks averaging one in two months at any time 
over the appeal period.  

The RO has assigned a 40 percent evaluation for the seizure 
disorder and a 0 percent evaluation for the headache disorder 
as of the day following the veteran's separation from 
service, March 1, 1993.  See 38 C.F.R. § 3.400 (1999).  The 
Board has reviewed all the evidence dating from the time of 
his separation from service and has determined that at no 
time from that time to the present has the evidence supported 
a rating in excess of 40 percent for the veteran's seizure 
disorder or a rating in excess of 0 percent for the veteran's 
headache disorder.  Fenderson v. West, 12 Vet. App. 119 
(1999).

As a final note, the Board finds that the available medical 
reports do not contain sufficient detail to permit the Board 
to determine whether the seizure or headache symptoms are so 
frequent or severe so as to warrant a higher evaluation in 
either case.  The record does not contain sufficient 
information to allow the Board to determine the level of 
impairment caused by the seizure and headache disorders.  The 
RO attempted to develop additional private medical evidence; 
attempted to have the veteran undergo an economic and social 
survey, and attempted to have the veteran examined so that 
additional data could be obtained for rating purposes.  
However, as noted above, he failed to respond to requests for 
additional private medical information; he failed to assent 
to the economic and social survey; and he failed to report 
for two examinations which were scheduled.  As a result, the 
available record is limited to a collection of treatment 
records and VA examinations which are not current and which 
lack the information necessary to a proper rating of his 
disabilities.  Because the record does not contain evidence 
which affirmatively demonstrates the veteran's entitlement to 
a higher rating under the applicable criteria for either his 
seizure disorder or his headaches, it is the Board's 
conclusion that the appeal must be denied.


ORDER             

Claims for a disability rating in excess of 40 percent for 
left parietal atriovenous malformation with secondary seizure 
disorder and for a compensable rating for headaches secondary 
to the left AVM are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

